Citation Nr: 1020338	
Decision Date: 06/02/10    Archive Date: 06/10/10

DOCKET NO.  04-43 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for Type II diabetes 
mellitus, to include as secondary to herbicide exposure.

2.  Entitlement to service connection for an acquired 
psychiatric disability, to include posttraumatic stress 
disorder (PTSD) and anxiety disorder.


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from January 
1967 to October 1970.  He was stationed on the USS 
Ticonderoga from April 1967 to October 1970.  The ship was in 
the waters off the coast of Vietnam on various dates from 
January 1968 to August 1969.  

This matter is before the Board of Veterans' Appeals (Board) 
from a September 2003 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Denver, Colorado, which, 
in pertinent part, denied service connection for PTSD and 
diabetes mellitus.  

On appeal in January 2008, the Board noted that a decision on 
the Veteran's diabetes claim was being deferred pending an 
outcome in Haas v. Nicholson, 20 Vet. App. 257 (2006).  The 
Board remanded the Veteran's PTSD claim for additional 
development, to include stressor verification.

The Veteran did not request a hearing on these matters.

The issues have been recharacterized to better reflect the 
medical findings.

In his August 2002 Form 21-526, the Veteran claimed that he 
was exposed to asbestos and fuel, but did not indicate what 
disabilities resulted from this exposure.  These claims have 
yet to be adjudicated.  Accordingly, they are referred for 
appropriate action by the RO.


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of Type 2 diabetes 
mellitus.

2.  There is no competent medical evidence of a diagnosis of 
diabetes mellitus during service or within the first year 
after the Veteran separated from active service.

3.  There is no competent medical evidence linking the 
Veteran's diabetes mellitus to active service.

4.  The Veteran did not have active service in the Republic 
of Vietnam during the Vietnam era; nor is there any evidence 
that he set foot on the landmass of Vietnam.

5.  The Veteran is not presumed to have been exposed to Agent 
Orange during service.

6.  The Veteran engaged in combat with the enemy, and the 
occurrence of some of his claimed stressors has been 
verified.

7.  The medical evidence establishes that the Veteran is 
diagnosed with a psychiatric disorder, to include PTSD and 
anxiety disorder, which is related to active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for Type 2 diabetes 
mellitus have not been met.  38 U.S.C.A. §§ 101(16), 1110, 
1116, 5107(a) (West 2002); 38 C.F.R. 
§§ 3.303, 3.307(a)(6), 3.309(e) (2009).

2.  The criteria for service connection for an acquired 
psychiatric disability have been met.  38 U.S.C.A. § 1110, 
5107 (West 2002); 38 C.F.R. § 3.102, 3.159, 3.303 (2009).
  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The psychiatric claim is being granted in full.  Accordingly, 
any error committed with respect to either the duty to notify 
or the duty to assist was harmless and need not be discussed.  

The RO provided the appellant pre-adjudication notice by a 
letter dated August 2002 and post-adjudication notice by a 
letter dated November 2007.  The notification substantially 
complied with the requirements of Dingess v. Nicholson, 19 
Vet. App. 473 (2006), identifying the five elements of a 
service connection claim, and Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), identifying the evidence necessary to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence.

While part of the notice was not provided prior to the 
initial adjudication, the claimant has had the opportunity to 
submit additional argument and evidence, and to meaningfully 
participate in the adjudication process.  The claim was 
subsequently readjudicated in an April 2010 supplemental 
statement of the case, following the provision of notice.  
The Veteran has not alleged any prejudice as a result of the 
untimely notification, nor has any been shown.  Under such 
circumstances, any error with respect to the timing of the 
notice is harmless.  See Shinseki v. Sanders, 129 S. Ct. 1696 
(2009) (regarding the rule of prejudicial error).  

VA has obtained service personnel records, service treatment 
records, private medical records, and assisted the Veteran in 
obtaining evidence.  All known and available records relevant 
to the issue on appeal have been obtained and associated with 
the Veteran's claim file and he has not contended otherwise.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  In this regard, 
the Veteran has not been provided a VA examination in order 
to determine whether his diabetes mellitus is related to his 
military service.  Nevertheless, none is required.  Such 
development is to be considered necessary if the information 
and evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but contains: (1) 
competent evidence of diagnosed disability or symptoms of 
disability, (2) establishes that the veteran had an event, 
injury or disease in service, or has a presumptive disease 
during the pertinent presumptive period, and (3) indicates 
that the claimed disability may be associated with the in- 
service event, injury, or disease, or with another service- 
connected disability.  38 C.F.R. § 3.159(c)(4).  While there 
is a current diagnosis of diabetes mellitus, there is no 
medical evidence of record showing that the Veteran had a 
diagnosis of diabetes mellitus during service or that the 
claimed disability may be related to any event in service.  
The evidence related to the Veteran's claimed visitation to 
Vietnam is not medical in nature, and no examination is 
required.  Additionally, there is no outstanding evidence to 
be obtained, either by VA or the Veteran.  Consequently, the 
Board finds that VA did not have a duty to assist that was 
unmet.

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
at this time.

II.  Analysis

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

When a chronic disease identity is established in service, 
then a showing of continuity after discharge is not required.  
Continuity of symptomatology is required only where the 
condition noted during service (or in a presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).  The nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Diabetes Mellitus

Diabetes mellitus may be presumed to have been incurred 
during active military service if it is manifest to a degree 
of 10 percent within the first year following active service.  
38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2009).  This is commonly referred to as 
presumptive service connection.

The Veteran has a current diagnosis of Type 2 diabetes 
mellitus.  Private treatment records dating from 1996 confirm 
this diagnosis.  There is no evidence that the Veteran had 
diabetes mellitus during active service or within a year of 
separation from service.  Service treatment records do not 
show that the Veteran was diagnosed with diabetes mellitus 
during active service and he has never claimed that he was so 
diagnosed.  In fact, in correspondence dated September 2002, 
the Veteran stated "26 years had passed between my 
separation and treatment for diabetes.  I do not know 
precisely how long I had this condition prior to diagnosis in 
1996."

The Veteran specifically claims that he has Type 2 diabetes 
mellitus as a result of exposure to Agent Orange during 
service.

If a veteran was exposed to an herbicide agent during active 
service, presumptive service connection is warranted for Type 
2 diabetes.  38 C.F.R. § 3.307(a)(6); 38 C.F.R. § 3.309(e).  

A veteran may establish service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 
(Fed.Cir. 1994).  The court has specifically held that the 
provisions of Combee are applicable in cases involving Agent 
Orange exposure.  McCartt v. West, 12 Vet. App. 164, 167 
(1999).

A "veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975 shall 
be presumed to have been exposed during such service to an 
herbicide agent . . . unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service."  38 U.S.C.A. § 1116(f) (West 2002).  
Service in the Republic of Vietnam requires service on the 
landmass of Vietnam.  Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 
2008), cert denied, 77 U.S.L.W. 3267 (U.S. Jan. 21, 2009).

The key difficulty with the Veteran's claim is establishing 
that he actually served on the landmass of Vietnam.  The 
Veteran's service personnel records and DD 214  show that he 
served in the Navy from January 1967 to October 1970.  He 
worked as a JP-5 pump room and filter room operator aboard 
the aircraft carrier USS Ticonderoga.  He was awarded the 
Vietnam Service Medal and the Vietnam Campaign Medal.

The Veteran contends he was exposed to the herbicide Agent 
Orange while serving in the "Yankee Station" combat zone 
aboard the USS Ticonderoga during the Vietnam era.  The USS 
Ticonderoga's command history for the years 1967-1970 is of 
record.  It indicates that the ship deployed to Yankee 
Station in the Gulf of Tonkin in support of Vietnam 
operations from January 1967 to April 1967; January 1968 to 
July 1968; and March 1969 to August 1969.  The service 
department has verified that the Veteran was aboard the USS 
Ticonderoga while it was in the "official waters of Vietnam" 
on various dates from January 1968 to August 1969.  The 
service department also reported that it could not determine 
whether or not the Veteran had in-country service.

The Veteran does not contend that he set foot on the landmass 
of Vietnam.  During an October 2002 telephone conference with 
a Veterans Service Representative, the Veteran acknowledged 
that he was never in Vietnam.  In his September 2003 NOD, the 
Veteran stated:  

I did not serve on shore in Vietnam, and never 
claimed to ever have.  I do know at times we were 
within the 3-mile limit of the Vietnam coast.  
During the TET offensive in 1968, we operated off 
the Coast of DaNang in support of Marine Units on 
the ground at Khe Shan.  On several occasions we 
were right close to shore ferrying on necessary 
supplies by Chinook helicopters.  No one can tell 
me I didn't breathe that air.

In correspondence dated October 2003, the Veteran claimed 
that most of his time onboard the USS Ticonderoga "was spent 
on 'Yankee Station' off of DaNang where heavy herbicide 
spraying was performed."  The Veteran attached an Herbicide 
Spray Map, which indicates that DaNang was located in a 
concentrated spraying area.

The evidence is against the claim for service connection for 
Type II diabetes mellitus.  There is no evidence of diabetes 
mellitus during service, and no medical evidence linking the 
current diabetes mellitus to service, so service connection 
is not warranted on a direct basis.  There is no evidence 
that the Veteran's diabetes mellitus manifested within a year 
of his separation from service.  Furthermore, the competent 
evidence of record establishes that the Veteran's Vietnam 
service only involved service off the shores of Vietnam, with 
no duty or visitation on the landmass of the Republic of 
Vietnam or in the inland waters of Vietnam.  The evidence 
does not show the Veteran was otherwise exposed to herbicides 
during active military service.  Accordingly, service 
connection on the presumptive basis of exposure to Agent 
Orange is also not warranted.

The Board does not doubt that the Veteran sincerely believes 
his diabetes mellitus is related to his claimed exposure to 
herbicides; however, without affirmative evidence of in-
service exposure or competent evidence on which such exposure 
may be presumed, service connection is not warranted.  In 
addition to his lack of Vietnam in-country or inland-waters 
service, there is no indication that the Veteran has the 
requisite knowledge of medical principles which would permit 
him to render an opinion regarding matters involving medical 
diagnosis or medical etiology.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

The preponderance of the evidence is against the claim for 
service connection for diabetes mellitus on all bases, to 
include herbicide exposure in service; there is no doubt to 
be resolved; and service connection is not warranted.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Acquired Psychiatric Disability 

The Veteran contends that he has PTSD due to stressors he 
experienced during service.  Specifically, he claims that in 
March 1967, while at Great Lakes Naval Station for basic 
training, he received TAD orders to the military mortuary 
office at Dover AFB to pick up and escort the remains of a 
soldier to the next of kin in Woodhaven, New York.  The 
Veteran contends that he had to "arrange [the remains] the 
best I could" before allowing the wife to view the body.  He 
further contends that he presented a flag to the family at 
the military funeral.  The Veteran also claims that while 
serving aboard the USS Ticonderoga he (1) witnessed several 
deaths on the flight deck; (2) had a "close call" with a 
helicopter tail rotor; (3) had many days of hazardous duty on 
the flight deck; and (4) assisted in extinguishing a 
helicopter fire for which he received a letter of 
commendation from Captain [redacted].  With respect to 
deaths aboard the ship, the Veteran contends that in October 
1967 he witnessed an airplane crash that resulted in the 
drowning deaths of the pilots, and that in February 1968 a 
helicopter crashed or "ditched" in the ocean near the ship.

Service personnel records show that the Veteran was awarded 
the Vietnam Service Medal and the Vietnam Campaign Medal.  A 
citation shows that the Veteran was recognized for 
outstanding performance while serving aboard the USS 
Ticonderoga as JP-5 Pump Room and Filter Room Operator from 
January 26, 1968 to July 24, 1968 during combat operations.

Service connection for PTSD requires the following: 1) 
medical evidence of a diagnosis of PTSD in accordance with 
the criteria of Diagnostic and Statistical Manual of Mental 
Disorders (4th ed., 1994) (DSM-IV), which is presumed to 
include both adequacy of the PTSD symptomatology and 
sufficiency of a claimed in-service stressor; 2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and 3) medical evidence of a link, or 
nexus, between the current symptomatology and the claimed in- 
service stressor.  38 C.F.R. § 3.304(f).

Service connection for PTSD was denied in a September 2003 
rating decision.  Although the April 2003 examiner diagnosed 
the Veteran with PTSD and depressive disorder, not otherwise 
specified, the RO determined that "the available evidence 
did not establish that a stressful experience occurred."  
The March 2010 VA examiner diagnosed the Veteran with anxiety 
disorder, not otherwise specified.  In Clemons v. Shinseki, 
23 Vet. App. 1 (2009), the CAVC essentially determined that 
the scope of a mental health disability claim includes any 
mental disability that may reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, and 
the other information of record.  Accordingly, the Board will 
review and address all of the evidence related to all 
psychiatric disabilities of record, including PTSD.

There is no evidence of treatment for psychiatric symptoms in 
service.

An April 2003 examiner diagnosed PTSD, chronic, mild to 
moderate, and associated it with all of the alleged stressors 
except the fire, which the Veteran apparently did not 
discuss.  The examiner also diagnosed depressive disorder, 
not otherwise specified.  He noted that the Veteran had been 
prescribed BuSpar in the early 1980s by a private physician, 
and that even though the Veteran had stopped treatment at 
that time, he still took the medication.  The Veteran 
reported continued difficulty with depressive symptoms and 
anxiety, but never sought additional treatment because he 
"always tried to function to the best of his possible 
abilities" and because he "felt somewhat ashamed and 
embarrassed."

A March 2010 VA examiner diagnosed anxiety disorder not 
otherwise specified.  In discussing this diagnosis, the 
examiner opined that the Veteran "does not have mental 
health symptoms suggestive of [PTSD] as symptoms do not meet 
intensity, frequency, severity, and duration for that 
diagnosis."  He noted that the Veteran reported persistent 
anxiety and a history of avoidance, panic attacks, and 
difficulty performing certain daily tasks such as driving, 
but determined that "overall [the Veteran] has improved and 
compensated well and functions effectively."

The evidence of record corroborates many of the Veteran's 
claimed stressors.  In his September 2003 NOD, the Veteran 
provided the name of the soldier whose remains he allegedly 
escorted in March 1967.  The RO later confirmed that the 
soldier identified by the Veteran was killed on March 3, 
1967.  In an August 2007 correspondence, the JSRRC provided 
the Command History for the USS Ticonderoga from 1967 to 
1970.  These documents establish that (1) in October 1967 a 
plane crashed on the deck and went over the side of the ship, 
resulting in the deaths of both pilots, and (2) in February 
1968, a helicopter "ditched" near the ship due to 
mechanical difficulties.

Service connection for an acquired psychiatric disorder is 
warranted.  The April 2003 and March 2010 VA examination 
reports contain opinions that the Veteran's current 
psychiatric problems are related to his military service.  
The Veteran experienced combat and at least two of the in-
service stressors discussed in the VA examination reports 
have been confirmed.  Accordingly, the evidence supports 
service connection for an acquired psychiatric disorder, to 
include PTSD and anxiety disorder.  38 U.S.C.A. § 5107(b).





ORDER

Entitlement to service connection for Type 2 diabetes 
mellitus is denied.

Entitlement to service connection for an acquired psychiatric 
disability, to include PTSD and anxiety disorder, is granted, 
subject to the rules and payment of monetary benefits.






___________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


